Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
1.	The IDS foreign and “other” reference(s) copies included with the IDS are blurry/fuzzy and indiscernible. Please resubmit legible copies for consideration.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim(s) 1-4, 6, 8-10, 12-14, 16, and 18-20 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over MASSE et al. (FR 3064373 A1)  in view of Potter (US 3757911 A).    
Regarding claim 1, MASSE discloses a device for storing a virtual reality system (abstract) (figs. 2-3, 11) comprising:
a base (1, 2) including a set of receptacles (at 15, 14, 17, and/or for 19) configured to retain a set of components of a virtual reality platform (11, 19, and/or 7) the set of receptacles recessed within at least one of a set of surfaces of the base; and
a handle (3) coupled to the base and operable between a set of modes (3 is moveable for carrying mode and resting/non-carrying mode), wherein in at least one of the set of modes, a 
(figs. 2-3; VR headset 11, controller 19, case 1/2, handle 3, power supply 25) 
(abstract).
     	But MASSE fails to disclose a handle aligned with a center of gravity.
    	Potter, however, discloses a suitcase/carrycase (40) that has a handle (figs. 1-3, 6) aligned with a center of gravity 
	(col.1, lines 25 to col. 2, line 40).
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of MASSE, with a suitcase/carrycase that has a handle aligned with a center of gravity, as taught by Potter, to use as a substitution of one known handle configuration for another (i.e. a handle aligned with a center of gravity) to obtain the predictable results of easing operator carrying of the suitcase/case due to the handle’s placement (col.1, lines 25 to col. 2, line 40).

	Regarding claim 12, MASSE discloses that a device for storing a virtual reality system (abstract) (figs. 2-3, 11) comprising:
a base (1, 2) including a set of receptacles (at 15, 14, 17, and/or for 19) configured to retain a set of components of a virtual reality platform (11, 19, and/or 7) the set of receptacles recessed within at least one of a set of surfaces of the base, wherein the set of receptacles comprise a first receptacle (at 15, 14, 17, and/or for 19); recessed into a front face of the base to secure an electronic device (19 and/or 7, 17a) and at least one receptacle (at 15, 14, 17, and/or for 19); recessed into an upper broad surface of the base to secure a headset (11 and/or 20a); and
a handle (3) coupled to the base and operable between a set of modes (3 is moveable for carrying mode and resting/non-carrying mode), wherein in at least one of the set of modes, a 
     	But MASSE fails to disclose a handle aligned with a center of gravity.
    	Potter, however, discloses a suitcase/carrycase (40) that has a handle (figs. 1-3, 6) aligned with a center of gravity 
	(col.1, lines 25 to col. 2, line 40).
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of MASSE, with a suitcase/carrycase that has a handle aligned with a center of gravity, as taught by Potter, to use as a substitution of one known handle configuration for another (i.e. a handle aligned with a center of gravity) to obtain the predictable results of easing operator carrying of the suitcase/case due to the handle’s placement (col.1, lines 25 to col. 2, line 40).

	Regarding claim 20, MASSE discloses that a device for storing a virtual reality system (abstract) (figs. 2-3, 11) comprising:
a base (1, 2) including a set of receptacles (at 15, 14, 17, and/or for 19) configured to retain a set of components of a virtual reality platform (11, 19, and/or 7) the set of receptacles recessed within at least one of a set of surfaces of the base, wherein the base (1, 2) is oriented vertically with a first receptacle of the set configured to retain a headset (11) and a second receptacle of the set coupled to the base by a hinge (at 6) such that rotation of the second receptacle about the hinge locks the second receptacle into a display position (fig. 2, 19) above the base (1, 2) (see fig. 2) ; and
a handle (3) coupled to the base and operable between a set of modes (3 is moveable for carrying mode and resting/non-carrying mode), wherein in at least one of the set of modes, a contact position of the handle is 
aligned with a center of gravity.
    	Potter, however, discloses a suitcase/carrycase (40) that has a handle (figs. 1-3, 6) aligned with a center of gravity 
	(col.1, lines 25 to col. 2, line 40).
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of MASSE, with a suitcase/carrycase that has a handle aligned with a center of gravity, as taught by Potter, to use as a substitution of one known handle configuration for another (i.e. a handle aligned with a center of gravity) to obtain the predictable results of easing operator carrying of the suitcase/case due to the handle’s placement (col.1, lines 25 to col. 2, line 40).

          	Regarding claim 2, MASSE discloses that the set of receptacles comprise:
a first receptacle (at 15, 14, 17, and/or for 19) recessed into a front face of the base to secure an electronic device (19 and/or 7, 17a) and at least one receptacle (at 15, 14, 17, and/or for 19) recessed into an upper broad surface of the base to secure a headset (11 and/or 20a when 5 is closed) (abstract).
Moreover, regarding claims 3 and 13, Potter discloses wherein the handle (figs. 1-3, 6) further comprises an adjustment mechanism (col. 4, lines 55-63 Note hinged handle) (extension of arc of 20) (extension of 7 and/or 8) that translates the handle to maintain alignment with the center of gravity (col.1, lines 25 to col. 2, line 40) when components are removed from one or more receptacles  (col. 4, lines 55-63 Note hinged handle allows the hinge mechanism to adjust the handle relative to weight distribution/movements);
and is obvious for the reasons discussed supra with reference to claim 1 and/or 12, see previous.

Regarding claims 4 and 14, MASSE discloses that an electrical subsystem (fig. 3, 25) that supplies power (whether directly and/or indirectly via a cable, see 12a) to each receptacle (at 15, 14, 17, and/or for 19) to charge/power a component retained within the receptacle (abstract). 
 
     	Regarding claims 6 and 16, MASSE discloses a shield (figs. 2-3, 5 or 4 of 1) that protects components retained in receptacles (at 15, 14, 17, and/or for 19) of the base from extensive exposure to light (when 5 and 4 are closed) ; and
a shield control mechanism (figs. 6-7; when 5 and/or 3 are closed via hinge at 6) that transitions the shield to a position to block an component of the VR system (11, 19, and/or 7) from light in response to a change in position of the handle (3, when 1 is closed 3 changes/can change position especially during carrying 1, see figs. 6-7, 1/3 position changes).
 
     	Regarding claims 8 and 18, MASSE discloses a top (figs. 2-3 and 5-9, 5) that couples to the base (1, 2) to secure components in position within each receptacle (at 15, 14, 17, and/or for 19); and a
lock (fig. 6; at 3/3a, inherent otherwise the case 1 in fig. 6, would open up, from the closed position, and not be able to “stand” in the position shown) configured to secure the top (5) in a coupled position relative to the base (1, 2).
     	Regarding claims 9, MASSE discloses that each receptacle (fig. 3, via 25 whether directly and/or indirectly via a cable, see 12a) to comprises an electric charger (fig. 3; from power supply at 25) configured to charge/power a component (11, 19 and/or 7) retained in the receptacle (at 15, 14, 17, and/or for 19) (abstract).
     	Regarding claims 10 and 19, MASSE discloses that the base (1, 2) is oriented vertically with a first receptacle (figs. 2-3, components are in a “vertical” position at 15, , and/or 5 for 19) (figs. 6, case/base 1,2  can be oriented in various positions/”verticals”) configured to  

2.	Claim(s) 5 and 15 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over MASSE et al. (FR 3064373 A1)  in view of Potter (US 3757911 A); hereinafter “the combined references”, as applied to claims 1 and 12 above, and further in light of PENG (CN 207428648 U).
Regarding claim(s) 5 and 15, MASSE discloses a cage (figs. 3-4, lid 5) removably coupled (via hinge at 6) to the base (1, 2) to protect components (11, 19, and/or 7) retained in the receptacles (at 15, 14, 17, and/or for 19) of the base; and 

     	But the combined references fail to disclose a sanitation system integrated into an interior face of the cage, wherein the sanitation system applies UV light to components retained in each receptacle.
PENG, however, discloses a VR case (abstract) (figs. 1-3; 1) for VR googles (abstract) that has a sanitation system (7) integrated into an interior face of the cage (1) , wherein the sanitation system applies UV light to components retained in each receptacle  (abstract).
(fig. 3; 1 box cover; 2 rotating shaft; 3 box body; 7 an ultraviolet lamp, 8, 10 electric storage).
    	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine/modify the invention of the combined references, with a sanitation system integrated into an interior face of the cage, as taught by PENG, to use for .
  
2.	Claim(s) 7 and 17 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over MASSE et al. (FR 3064373 A1)  in view of Potter (US 3757911 A); hereinafter “the combined references”, as applied to claims 1 and 12 above, and further in light of Kriesel et al. (US 20100230307 A1).
Regarding claim(s) 7 and 17, the combined references disclose the elements of claims 1 and 12, see previous.
     	But the combined references fail to disclose wherein the set of receptacles are designed in a foam layer inserted into a cavity of the base.
Kriesel, however, discloses a carrying case for an instrument (fig. 3) [0024] that has a set of receptacles (fig. 3; for 72, 74, 76 formed by walls 80) that are designed in a foam layer (fig. 4, 80-- 84, 86) inserted into a cavity of the base (12) [0024].
    	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine/modify the invention of the combined references, with receptacles are designed in a foam layer, as taught by Kriesel, for the use of known foam padding technique/configuration to improve similar carrying case devices in the same way (i.e. for providing padding/shock absorbing to prevent equipment damage during movement of the case.

2.	Claim(s) 11 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over MASSE et al. (FR 3064373 A1)  in view of Potter (US 3757911 A); hereinafter “the combined references”, as applied to claim 1 above, and further in light of Holmgren et al. (US 20170196326 A1).
Regarding claim(s) 11, MASSE discloses the handle (3) is 
     	But the combined references fail to disclose the handle is integrated into a lid coupled to the base.
Holmgren, however, discloses a suitcase/carrycase with a handle (5a, 5b) that is integrated into a lid (4) coupled to the base (3) [0017] 
 (figs. 5a-5b, lid 4).
    	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine/modify the invention of the combined references, with handle is integrated into a lid coupled to the base, as taught by Holmgren, to use as a substitution of one known handle lid configuration for another (i.e. where the handle is integrated into a lid) to obtain predictable carrying and opening/closing results.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Smyth whose telephone number is 571-270-1746.  The examiner can normally be reached between 9:00AM - 6:00PM; Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW SMYTH/Primary Examiner, Art Unit 2881